Riddick, J., (concurring). I concur in the above opinion, and in the judgment of reversal, on the ground that the court erred in telling the jury that if any rent was due plaintiff which defendant had failed to pay at the time the written demand for the possession of the premises was made, they should find for plaintiff. The defendant claimed to have made a tender, before suit was brought, to plaintiff of all sums due. Yet, under the instructions of the court, this tender, however full, was of no avail, if made after the demand for possession. If the full amount due plaintiff was tendered to him before suit was brought, I think he had no right of action. Battle and Hughes, JJ., dissent. Wood, J., disqualified.